DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Ex parte Quayle
This application is in condition for allowance except for the objections to the drawings below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling-portion-side supported portion being supported on the operation unit, and the end-side supported portion being supported on the base as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1,2 and 5-7 are allowable.  In regard to claim 1, in combination with other limitations, the base including a frame including a bottom expanding in a direction substantially perpendicular to the contacting/separating direction and a pair of one opposed side walls, each of the pair of one opposed side walls extending in the contacting/separating direction and in a direction away from the bottom and including a side wall recessed groove portion provided in a center portion of the one opposed side wall, the side wall recessed groove portion extending in the contacting/separating direction and being configured that the coupling portion can move in the contacting/separating direction,40873432Application No. 16/305,677Docket No.: 04473-111001 After Final Office Action of November 17, 2021 the side wall recessed groove portion including an overhanging portion disposed in an end of the side wall recessed groove portion in the contacting/separating direction apart from the bottom, and the overhanging portion being configured to face the bottom and be brought into contact with the pair of link . 

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. In regard to the objection to the drawings, Applicant argues “With respect to the coupling-portion-side supported portion being supported on the operation unit, and the end-side supported portion being supported on the base in claim 1,1 [0030] of the originally-filed specification states that the pair of link members 20 includes the first curved portion 21f and the second curved portion 22f as the coupling-portion-side supported portions supported by the base 10, and the first rotary spindle 21d and the second rotary spindle 22d as the end-side supported portion supported by the operation unit 50. As such, Applicant submits that the coupling-portion-side supported portion is shown in Fig. 3 as the first curved portion 21f and the second curved portion 22f, and the end-side supported portion are shown in Fig. 3 as the first rotary spindle 21d and the second rotary spindle 22d.”  The Examiner notes that claim 1 recites “the pair of link members each including a coupling-portion-side supported portion supported on one of the base and the operation unit and an end-side supported portion supported on the other of the base and the operation unit”.  The drawings do not show that the coupling-portion-side supported portions are supported on the operation unit or that the end-side-supported portions are supported on the base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833